USCA11 Case: 20-13231    Date Filed: 02/07/2022   Page: 1 of 9




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13231
                Non-Argument Calendar
                ____________________

MAHESH RAMCHANNDANI,
                                           Plaintiff-Appellant,
versus
SUNIL GAHDHI,
Dr.,
CHIRAG KABRAWALA,
NIKESH SHAH,


                                        Defendants-Appellees.
USCA11 Case: 20-13231        Date Filed: 02/07/2022    Page: 2 of 9




2                      Opinion of the Court               20-13231

                    ____________________

           Appeal from the United States District Court
                for the Middle District of Florida
            D.C. Docket No. 6:18-cv-01647-CEM-DCI
                    ____________________

Before JORDAN, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
       Mahesh Ramchanndani appeals after the district court and
magistrate judge denied his postjudgment motions filed more than
a year after the dismissal of his amended complaint. Because Ram-
channdani made clear that he is appealing the magistrate judge’s
August 18, 2020 order and we lack jurisdiction to review that order,
we must dismiss his appeal.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In October 2018, Ramchanndani sued Dr. Sunil Gahdhi, Chi-
rag Kabrawala, and Nikesh Shah, alleging that they violated 42
U.S.C. section 1982 and Florida’s Deceptive and Unfair Trade Prac-
tices Act when they evicted his yogurt shop from their commercial
property. The defendants moved to dismiss Ramchanndani’s
amended complaint for failure to state a claim. The magistrate
judge issued a report recommending that the district court dismiss
the amended complaint with prejudice. Ramchanndani objected
to the report and moved for summary judgment. On June 26, 2019,
the district court adopted the report over Ramchanndani’s
USCA11 Case: 20-13231         Date Filed: 02/07/2022    Page: 3 of 9




20-13231               Opinion of the Court                         3

objection, dismissed the amended complaint with prejudice, and
denied Ramchanndani’s motion for summary judgment as moot.
       On July 1, 2019, Ramchanndani filed a motion to reopen the
case under Federal Rule of Civil Procedure 60(b)(6), arguing that,
under a Wyoming Supreme Court decision, the district court used
“excessive . . . powers” when it dismissed his amended complaint
with prejudice. The district court denied the motion, explaining
that Ramchanndani “failed to meet its burden to show extreme and
unexpected hardship justifying such extraordinary relief.”
       More than a year later, on July 20, 2020, Ramchanndani filed
another motion to reopen the case under rule 60(b)(6). In the mo-
tion, he: (1) referenced a dismissed state court case against a third-
party; (2) asked the district court “[h]ow and [w]hen will he earn
th[e] money to be debt free?”; (3) expressed his dissatisfaction with
the “Abused American Justice system”; (4) argued that the district
court could have “waited to give judgement by 5 days, after de-
fendants filed answer to discovery question”; and (5) cited the same
Wyoming Supreme Court decision from his first motion to reopen.
       On July 22, 2020, the magistrate judge issued a report rec-
ommending that the motion be denied because Ramchanndani’s
financial difficulties, complaints about the “American Justice sys-
tem,” and the citation to the Wyoming decision did not satisfy his
burden under rule 60(b)(6). The magistrate judge also noted that a
motion under rule 60(b) must be filed within a “reasonable time”
and that Ramchanndani filed his motion more than a year after the
judgment was entered. Ramchanndani objected to the report,
USCA11 Case: 20-13231         Date Filed: 02/07/2022    Page: 4 of 9




4                      Opinion of the Court                 20-13231

reasserted the arguments in his motion, and accused the district
court and magistrate judge of misconduct, including that they were
“giving protection to defendants.”
       On August 12, 2020, the district court adopted the report,
“agree[ing] entirely with [its] analysis,” and denied Ram-
channdani’s second motion to reopen. The district court also
noted that it had “learned some disturbing facts” about Ram-
channdani’s conduct in the case. Ramchanndani had verbally ac-
costed one of the magistrate judge’s law clerks and had attempted
to contact the magistrate judge’s relatives and college, and his ob-
jection included disrespectful and threatening statements about the
magistrate judge and district court. The district court ordered
Ramchanndani to appear at a hearing and explain why it should not
impose sanctions.
        On August 18, 2020, Ramchanndani filed a “Motion for Mis-
cellaneous relief,” in which he admitted to and apologized for his
conduct, asked for forgiveness, and asked for the district court to
appoint him counsel to assist with his case. Ramchanndani also
filed a “Motion for Amended Objection to [Report & Recommen-
dation],” asking the court to strike his previous objection to the re-
port, to accept his filing as an amended objection, and to reject the
magistrate judge’s recommendation that his second motion to re-
open be denied. He also requested restitution, injunctive relief,
and punitive damages for conduct alleged in his amended com-
plaint and said that, had the defendants answered his discovery
questions, they would have been forced to either “accept[] the
USCA11 Case: 20-13231         Date Filed: 02/07/2022      Page: 5 of 9




20-13231                Opinion of the Court                          5

charges levelled against them” or submit false statements to the
court, which he said could have led to a criminal conviction. Later
that day, the magistrate judge denied Ramchanndani’s motions, ex-
plaining that the court had already ruled on his objections and the
case was closed.
        After the sanctions hearing, the district court ordered Ram-
channdani to pay $1,000 in sanctions for his harassment of the mag-
istrate judge, the magistrate judge’s law clerk, and defense counsel,
and for his repeated motions after the case had been closed. The
court also warned Ramchanndani that he risked criminal contempt
proceedings if he continued to harass those involved in the case,
and that if he filed another motion it would be stricken and could
lead to more sanctions.
       On August 26, 2020, Ramchanndani filed a notice of appeal.
The notice said that he was appealing the “[o]rder granting the
[d]ismissal of the case . . . entered by the . . . [d]istrict [c]ourt on
August 18th 2020 (Dkt. 58).” We issued a jurisdictional question
asking Ramchanndani to identify which order or orders he was ap-
pealing. Ramchanndani responded that he was appealing “[d]ocket
entry 58 dated 8/18/2020”—the magistrate judge’s order denying
Ramchanndani’s motions for miscellaneous relief and to amend his
objections.
       We dismissed part of the appeal because we lacked jurisdic-
tion to review the magistrate judge’s order denying Ram-
channdani’s motions for miscellaneous relief and to amend his ob-
jections. We explained that the August 18, 2020 order “was issued
USCA11 Case: 20-13231             Date Filed: 02/07/2022         Page: 6 of 9




6                          Opinion of the Court                      20-13231

by a magistrate judge and Ramchanndani did not appeal it to the
district court,” and, therefore, “the order was never rendered fi-
nal.” We added that we also lacked jurisdiction to review the dis-
trict court’s sanctions order because “Ramchanndani ha[d] not
specified his intent to appeal that order in his notice of appeal or
anywhere in his appellate brief.” Thus, we dismissed Ram-
channdani’s appeal as to those orders. But we ordered that the
question of whether Ramchanndani “actually intended” to appeal
the district court’s August 12, 2020 order denying his second mo-
tion to reopen be carried with the case.
                               DISCUSSION

        We now address the question that we carried with the case:
whether Ramchanndani “actually intended” to appeal the district
court’s August 12, 2020 order denying his second motion to reo-
pen. We’ve made it “abundantly clear that a timely and properly
filed notice of appeal is a mandatory prerequisite to appellate juris-
diction.” Holloman v. Mail-Well Corp., 443 F.3d 832, 844 (11th Cir.
2006). “A party intending to challenge an order . . . must file a no-
tice of appeal, or an amended notice of appeal—in compliance with
[r]ule 3(c).” Fed. R. App. P. 4(a)(4)(B)(ii). Under rule 3(c), a notice
of appeal must “designate the judgment—or the appealable or-
der—from which the appeal is taken.” Fed. R. App. P. 3(c)(1)(B). 1


1We quote the new version of rule 3, which became effective on December
1, 2021. See Proposed Amendments to the Federal Rules of Appellate Proce-
dure, Rules 3 and 6 and Forms 1 and 2, 337 F.R.D. 813, 814 (U.S. Apr. 14, 2021).
USCA11 Case: 20-13231            Date Filed: 02/07/2022         Page: 7 of 9




20-13231                  Opinion of the Court                               7

        While the rule “is absolute and inflexible,” we have been
“forgiving in determining what constitutes effective notice of ap-
peal.” Holloman, 443 F.3d at 844. And “it is well settled that an
appeal is not lost if a mistake is made in designating the judgment
appealed from where it is clear that the overriding intent was effec-
tively to appeal.” KH Outdoor, LLC v. City of Trussville, 465 F.3d
1256, 1260 (11th Cir. 2006) (quoting Kicklighter v. Nails by Jannee,
Inc., 616 F.2d 734, 739 n.1 (5th Cir. 1980)). Thus, “[w]e have juris-
diction to review . . . judgments or orders specified—expressly or
impliedly—in the notice of appeal.” Club Car, Inc. v. Club Car
(Quebec) Imp., Inc., 362 F.3d 775, 785 (11th Cir. 2004). “We may
look to the record, including the parties’ briefs, to determine the
orders . . . an appellant intended to appeal.” Nichols v. Ala. State
Bar, 815 F.3d 726, 731 (11th Cir. 2016).
       Looking to the notice of appeal, Ramchanndani’s answer to
the jurisdictional question, and his brief, there is no indication that
he intended to appeal the district court’s August 12, 2020 order
denying his second motion to reopen. Ramchanndani’s notice of
appeal was clear that he was appealing the “[o]rder granting the
[d]ismissal of the case . . . entered by the . . . [d]istrict [c]ourt on
August 18th 2020 (Dkt. 58).” The August 18, 2020 order was the
magistrate judge’s order denying Ramchanndani’s motions for mis-
cellaneous relief and to amend his objection. “Where a notice of

The Supreme Court’s order adopting the new version of rule 3 said that it
should apply to all pending cases “insofar as just and practicable.” See id. So
we apply it here.
USCA11 Case: 20-13231         Date Filed: 02/07/2022      Page: 8 of 9




8                       Opinion of the Court                  20-13231

appeal specifies a particular judgment or ruling, we infer that oth-
ers are not part of the appeal.” Club Car, 362 F.3d at 785. Still, with
our jurisdictional question, we gave Ramchanndani the oppor-
tunity to clarify which order or orders he was appealing, and he
confirmed that he was appealing “[d]ocket entry 58 dated
8/18/2020.” We have already dismissed his appeal of that order
for lack of jurisdiction because “the order was issued by a magis-
trate judge and Ramchanndani did not appeal it to the district
court.”
        In his brief, Ramchanndani argues that we have jurisdiction
because “this is an appeal of a final dismissal without trial.” He lists
two dates of dismissal: “6/26/2019 and 8/18/2020.” To the extent
Ramchanndani intended to appeal the district court’s June 26, 2019
order dismissing his amended complaint, we also lack jurisdiction
to review that order because any appeal would be untimely. A no-
tice of appeal “must be filed with the district clerk within [thirty]
days after entry of the judgment or order appealed from.” Fed. R.
App. P. 4(a)(1)(A). Ramchanndani filed his notice of appeal on Au-
gust 26, 2020—more than a year after the district court’s order of
dismissal. And to the extent that he intended to appeal the August
18, 2020 order, that was the nonfinal magistrate judge’s order that
is also not directly appealable.
       Rule 3 required Ramchanndani’s notice of appeal to “desig-
nate . . . the appealable order . . . from which [his] appeal [was]
taken.” Fed. R. App. P. 3(c)(1)(B). His notice of appeal designated
the magistrate judge’s nonfinal—and not directly appealable—
USCA11 Case: 20-13231          Date Filed: 02/07/2022      Page: 9 of 9




20-13231                Opinion of the Court                           9

August 18, 2020 order. In response to our jurisdictional question,
Ramchanndani doubled down and said that he was appealing the
magistrate judge’s August 18, 2020 order. And he tripled down in
his brief. Thus, there is no indication that Ramchanndani’s “over-
riding intent” was to appeal anything other than the magistrate
judge’s August 18, 2020 order. See KH Outdoor, 465 F.3d at 1260.
Because we don’t have jurisdiction to review the magistrate judge’s
August 18, 2020 order, we must dismiss Ramchanndani’s appeal.
       DISMISSED.2




2Ramchanndani’s motion for sanctions for spoliation of evidence is DENIED
AS MOOT.